Title: From George Washington to Charles Green, 13 November 1757
From: Washington, George
To: Green, Charles



Reverend Sir
Alexandria Novr 13th 1757

Necessity (and that I hope will apologize for the trouble I must give you—) obliges me to ask the favour of a visit—that I may have an oppertunity of consulting you on a disorder which

I have lingerd under for three Months past—It is painful to me to write—Mr Carlyle will say the rest—I shall only add, that I am with very great esteem Yr most Obedt Hble Servt

Go: Washington

